Citation Nr: 1327519	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to December 1960 and from October 1961 to June 1962.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a June 2006 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the June 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that began during active duty or is related to an incident of service.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2012). 

2.  The evidence received since the June 2006 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).
3.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision  
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

At the time of the June 2006 raring decision, which denied the claim for service connection for tinnitus, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and results from two VA audiological examinations conducted in June 2005 and June 2006.  Service treatment records reflect no complaints, treatment, or diagnosis of tinnitus.  VA outpatient treatment records contain no evidence of tinnitus.  At the June 2004 VA audiological examination, the Veteran reported his first signs of tinnitus occurred during service after being exposed to gunfire.  He indicated that his ears rang for several days thereafter.  After audiological testing and review of the claims file, the VA examiner diagnosed the Veteran with tinnitus and concluded that she was unable to resolve the issue of whether the Veteran's tinnitus was incurred in service without resorting to speculation because service treatment records fail to show any complaints, diagnosis, or treatment for tinnitus, and his hearing was within normal limits bilaterally.  Similarly, at the June 2006 VA audiological examination, the Veteran reported that he has endured tinnitus since his military service and it occurs a couple of times a week, lasting minutes up to a half hour.  Again, the June 2006 VA examiner concluded that an opinion could not be made without resorting to speculation based on the absence of any complaints, treatment, or diagnosis of tinnitus contained within the service treatment records and his hearing being within the normal limits bilaterally at separation testing.  

As such, the RO concluded that service connection for tinnitus was not warranted because there was no evidence of the disability being incurred in or aggravated by his military service.  The Veteran was notified of the denial in a June 2006 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for tinnitus.  Since the June 2006 rating decision, the evidence received into the record includes VA outpatient treatment records from February 2005 to March 2010 and private treatment records dated April 2009.  VA outpatient treatment records note the Veteran's reports of bilateral tinnitus that first occurred in service while on the rifle range and have worsened over time.  It was reported during a February 2010 VA audiology consultation that the Veteran demonstrated a "[p]ositive report of military noise - Army, Artillery, gunfire."  Similarly, the April 2009 private treatment record notes the Veteran's report of tinnitus after being on the firing range during his basic training.  

Because the newly submitted evidence provides further details about the Veteran's tinnitus and its relationship to service, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  
Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened and will be discussed on the merits below.  38 U.S.C.A. § 5108 (West Supp. 2012); 38 C.F.R. § 3.156 (2012).

Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for tinnitus as it began during his active military service and is attributable to his noise exposure during active duty.  Specifically, in his July 2009 notice of disagreement (NOD), the Veteran explains that he was assigned to an explosive ordinance unit while serving in the United States Army and was exposed to numerous detonations.  In a March 2010 personal statement, the Veteran admitted to having ringing in the ears since his military service.  

As previously stated, review of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  However, his DD Form 214 shows that his military occupational specialty was a heavy truck driver.  Driving a truck in an explosive ordinance unit could have conceivably exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  The essential question for consideration is whether his current tinnitus is related to the in-service noise exposure.  

In June 2005, the Veteran was afforded a VA examination to determine the etiology of his tinnitus.  He recalled during service his ears ringing for several days after being exposed to gunfire.  After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with tinnitus, but determined that an opinion regarding the etiology could not be reached without resorting to mere speculation because service treatment records show normal hearing during the Veteran's military service.  

In June 2006, the Veteran underwent a second VA audiological examination to determine the etiology of his tinnitus.  The Veteran reported a history of tinnitus since his military service and it currently occurs a couple of times a week and lasts minutes up to half an hour.  After physical examination testing and review of the claims file, the Veteran was diagnosed with tinnitus, and concluded that an opinion regarding the etiology could not be reached without resorting to mere speculation because service treatment records show normal hearing during the Veteran's military service.  

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Post service treatment records reflect continuing complaints of tinnitus since his military service that has worsened over the years.  In April 2009, the Veteran visited a private audiologist for a follow-up of hearing loss.  The private audiologist noted the Veteran's reports of having substantial tinnitus in service during basic training when on the firing range and when being deployed to ordinance and heavy trucks.  At a February 2010 VA audiology consultation, a positive report of military noise involving artillery gunfire was noted and the Veteran reported bilateral tinnitus that has worsened over time and first noted in the military.  

The Board finds that affording the Veteran the benefit of the doubt, service connection is warranted for tinnitus.  The Board acknowledges that the Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for any tinnitus.  However, as previously mentioned, the Veteran's military occupational specialty was a heavy truck driver, which definitely could have exposed him to loud noise in service.  Additionally, the Veteran has presented both competent and credible statements regarding the circumstances of his service and the continuity of symptomatology of his tinnitus since his periods of active duty, and it is sufficient to establish service connection.  

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, the Board concludes that the Veteran's tinnitus is etiologically related to his active service.  


ORDER

As new and material evidence sufficient to reopen a claim of service connection for tinnitus has been presented, the Veteran's petition to reopen is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


